Citation Nr: 0115137	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-00 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to October 21, 1996, 
for the award of service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from July 1959 to May 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) regional Office (RO) 
located in Newark, New Jersey, which granted service 
connection for retinitis pigmentosa and assigned a 100 
percent rating evaluation. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The RO, by rating decision dated in October 1963, denied 
service connection for retinitis pigmentosa.  The appellant 
was notified of this decision and of his appellate rights.  
The appellant did not appeal this decision.

3.  On October 21, 1997, the RO received the appellant's 
reopened claim for service connection for retinitis 
pigmentosa.

4.  In a January 1998 rating decision, the RO granted service 
connection for retinitis pigmentosa and assigned an effective 
date of October 21, 1996, one year prior to the receipt of 
claim.


CONCLUSION OF LAW

The criteria for an effective date prior to October 21, 1996, 
for the award of service connection for retinitis pigmentosa 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reflect that on enlistment 
examination, the appellant was evaluated with myopic 
astigmatism, with ten degrees divergence of the right eye.  
Visual acuity was 20/60 for the right eye correctable to 
20/50, and 20/40 for the left eye correctable to 20/30.  In 
November 1960, the appellant was seen at the eye clinic for 
mild external squint, right eye.  The diagnosis was retinitis 
pigmentosa.  At that time, the appellant was noted to exhibit 
considerable loss of peripheral vision.  It was recommended 
that the appellant be medically unfit for military service.  
In January 1961, a medical board evaluated the appellant with 
myopic astigmatism, and bilateral retinitis pigmentosa, and 
concluded that the appellant's retinitis pigmentosa existed 
prior to service and that it precluded further military 
service.  Clinical findings noted on examination showed 
myopic astigmatism with a ten degree divergence of the right 
eye.  Visual acuity was evaluated as 20/30 for the right eye, 
and 20/50 for the left eye, corrected to 20/40 for the right 
eye and 20/30 for the left eye, respectively.  It was 
recommended that the appellant be discharged from service.  

In August 1963, the appellant filed an application for 
compensation benefits for his bilateral eye disorder.  In 
support of this claim, a private medical statement was 
submitted, which indicated the appellant had been seen in 
1962 and 1963 for treatment of his bilateral eye disorder.  A 
diagnostic impression of retinitis pigmentosa was noted.  In 
conjunction with these clinical visits, it was noted that the 
appellant's vision was evaluated as correctable approximately 
to normal.  The physician further indicated that the 
appellant exhibited an extremely restricted visual field, 
with marked intermittent exotropia and mid-zonal fundus 
pigmentation, noted to be typical of retinitis pigmentosa.

In September 1963 it was reported that the appellant had 
failed to appear for a scheduled VA examination.  By rating 
action dated in October 1963, the RO denied service 
connection for retinitis pigmentosa.  At that time it was 
determined that no aggravation was shown for this hereditary 
disease.  Notice of this adverse rating determination was 
forwarded to the appellant later that month in October 1963 
with his appellate rights.  The appellant was informed that 
the evidence did not demonstrate that his eye condition was 
incurred in or aggravated during service.  He did not appeal 
this decision which is now final.

Received on October 21, 1997, was the appellant's reopened 
claim for retinitis pigmentosa.  Evidence reviewed in 
conjunction with this claim included a private medical 
report, dated in December 1975, which referenced a 14 year 
history of retinitis pigmentosa.  It was noted that the 
appellant's bilateral eye disorder was, at that time, 
manifested by uncorrected visual acuity of 20/70 in the right 
eye, and 20/80 in the left eye, not improved by lenses or 
manifest refraction.  While the findings noted on examination 
were noted not to be markedly changed from earlier 
examination in July 1973, the physician indicated that the 
prognosis for the maintenance of good visual acuity was 
extremely poor.  The report indicated that 
electroretinography and funduscopic examinations were also 
conducted.

On VA examination conducted in November 1997, the appellant 
was evaluated with retinitis pigmentosa, ocular hypertension, 
and pseudophakia of both eyes.  The medical examination 
report indicates that the best-corrected distance acuity was 
evaluated as light perception for either eye.

In a January 1998 rating decision, the RO granted service 
connection for retinitis pigmentosa with bilateral loss of 
vision, light perception only.  A 100 percent rating 
evaluation was assigned for this disability, effective from 
October 21, 1996, one year prior to the date of receipt of 
the claim. 

During a February 2001 hearing before the undersigned member 
of the Board sitting at Washington, D.C. Board, the appellant 
testified that the effective date for the grant of service 
connection should be the effective date of the change in VA 
operation procedures which recognized service connection for 
congenital or developmental disorders.  The appellant's 
contentions are premised upon his belief that his original 
claim for compensation benefits remained on file with VA, and 
that as a result of this fact, VA had a moral obligation to 
conduct an administrative review to identify those for whom 
this change in policy would result in the establishment of 
entitlement to benefits.  Further, the appellant indicated 
that notice of the change in VA's operating procedures with 
respect to these claims for service connection for congenital 
and developmental disorders was not disseminated and, more 
particularly, should have been published in a manner that 
would accommodate for his particular limitations, namely his 
blindness.  Had such notification been received, the 
appellant contends, he would have been aware at an earlier 
date of his potential entitlement to benefits based upon the 
change in policy.  Testimony was also presented by the 
appellant's wife.  She opined that had VA provided more 
helpful information to the appellant, he might have been made 
aware of the change in policy earlier.  When queried by the 
Board Member, the appellant acknowledged that he received the 
October 1963 notification letter regarding the denial of his 
claim for benefits.     

Analysis

Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  On November 
13, 2000, the United States Court of Appeals for Veterans 
Claims  (Court) issued a miscellaneous order, In Re: Veterans 
Claims Assistance Act of 2000, Misc. No. 4-00 (Nov.13, 2000) 
(en banc) (VCAA), in which the Court noted that the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), "may affect the 
disposition of many appeals."   In the Court's order, it 
stated that the VCAA, inter alia, created new VA duties 
including that, under certain circumstances, the Secretary 
"make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate [a] claimant's claim." 
VCAA, § 3, 114 Stat. at ___ (to be codified at 38 U.S.C. § 
5103A(a)(1)); see also Id. at 114 Stat. at ___ (regarding 
notice to claimants of information "necessary to substantiate 
the claim" (to be codified at 38 U.S.C. § 5103(a))).  
Therefore, VCAA may have potential applicability to 
development and adjudication of a claim for entitlement to an 
earlier effective date such as in the instant case.  See 
Tellex v. Gober, No. 98-1886 (U.S. Vet. App. Nov. 30, 2000).

Following a careful review of the record, the Board notes 
that the VA has assisted the appellant to develop his claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The record discloses that 
private medical records were secured based upon information 
and release forms executed by the appellant in conjunction 
with his reopened claim in 1997.  Further, the record 
discloses that the appellant was afforded VA examination in 
1997.  On the basis of the assembled evidence, service 
connection was granted, and a rating evaluation of 100 
percent was assigned.  The appellant has not offered any 
further information regarding additional relevant records in 
support of his claim for an earlier effective date.  A 
hearing was held in this matter in February 2001, during 
which the appellant's contentions were adequately documented.  
Inasmuch as no further viable areas of development have been 
identified by the appellant or referenced in the assembled 
reports associated with the claims folder, the Board is 
satisfied that the record has been fully and adequately 
developed for appellate review.  Accordingly, the Board is 
satisfied that it has discharged its duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Therefore, the Board determines that 
no further assistance to the appellant is required to comply 
with the duty to assist.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C.§§ 5103, 5103A, 5107).  
Notwithstanding, in this instance the law, and not the 
evidence, is dispositive of the outcome of this case.  
Accordingly, for the reasons explained below, as a matter of 
law, an earlier effective date can not be established.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 
 
Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 (2000). 

In cases involving new and material evidence, where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(q)(1)(ii) (2000).

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 C.F.R. §§ 3.114, 
3.400(p).

At the time of the October 1963 rating decision in which 
service connection for retinitis pigmentosa was denied, the 
provisions of the VA Adjudication Procedure Manual M21-1 
provided that "in considering actual disease of the eye, the 
usual consideration will be given to the probability of 
congenital origin.... Retinitis pigmentosa, notwithstanding 
that the disease or its effects may not be known to the 
disabled person before he undertakes military service, is 
regarded as of familial origin, thus as existing prior to 
enlistment."  Manual M21-1, chapter 50, 50.05(d) (June 4, 
1962).

In April 1985, the VA General Counsel issued an opinion in 
which it was held that service connection could be granted 
for diseases, but not for defects, of congenital, 
developmental, or familial origin.  Service connection could 
be established if the evidence as a whole showed that the 
disorder of familial origin was incurred in or aggravated 
during service within the meaning of VA laws and regulations.  
VAOPGC 1-85.  As a result of the April 1985 opinion, the 
Manual M21-1 provisions were changed in January 1986 to 
provide that if the issue was service connection for 
retinitis pigmentosa, the disease was generally considered to 
be hereditary in nature and that service connection should be 
determined on the basis of whether the disorder was 
aggravated during service.  Manual 21-1, chapter 50, 50.09(d) 
(Jan. 3, 1986).

In September 1988, the General Counsel issued further opinion 
regarding congenital and developmental defects versus 
disease.  In that opinion, the General Counsel held that "an 
hereditary disease ... does not always rebut the presumption of 
soundness ...  Service connection may be granted for hereditary 
diseases that either first became manifest during service, or 
which pre-existed service and progressed at an abnormally 
high rate during service.  VAOPGC Prec. 8-88 (Sept. 29, 
1988), reissued as VAOPGCPREC 67-90 (O.G.C. 67-90) (1990).  
Following the September 1988 opinion, the Manual 21-1 
instructions were changed effective March 29, 1989, to 
provide that "service connection may be granted, if 
warranted, for diseases of congenital, developmental, or 
familial (hereditary) origin which either first manifest 
themselves during service or which preexist service and 
progress at an abnormally high rate during service."  Manual 
M21-1, 50.78 (March 29, 1989).

In a November 1999 opinion, in pertinent part, the General 
Counsel held that the Manual M21-1 instructions extant at the 
time of the veteran's claim did not bar service connection 
for the in-service aggravation of retinitis pigmentosa, 
whether it was found to have become manifest prior to service 
or was presumed to have pre-existed service due to the 
hereditary nature of the disease.  It was further the General 
Counsel's opinion that "because the statutes and regulations 
existing at the time of the veteran's claim for benefits 
permitted an award of service connection for in-service 
aggravation of retinitis pigmentosa, subsequent [VA OGC] 
opinions and changes to [Manual M21-1] cannot be considered 
"liberalizing" changes which created the right to such 
benefits.  Accordingly, the effective dates of those 
documents do not govern the effective date of the veteran's 
award under 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a)."  
VAOPGCPREC 11-99.  The opinion provided by the VA General 
Counsel is binding on the Board.  

The Board finds that because the Manual 21-1 instructions did 
not bar service connection for retinitis pigmentosa, the 
April 1985 and September 1988 OGC opinions and corresponding 
changes in the Manual 21-1 were not liberalizing changes in 
the law.  The provisions of 38 U.S.C.A. § 5110(g) and 
38 C.F.R. § 3.114 are not, therefore, applicable in 
determining the effective date for the grant of service 
connection for retinitis pigmentosa.  

In accordance with the provisions of 38 U.S.C.A. § 5110(a), 
the effective date of an award based upon a reopened claim 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  In this case, the 
appellant initially applied for and was denied, service 
connection for retinitis pigmentosa in October 1963.  That 
denial became final because the appellant did not appeal the 
rating decision.  Thus, under the provisions of 38 U.S.C.A. 
§ 5110, the effective date for the grant of service 
connection would be the date of receipt of the reopened 
claim.  

The Board notes the appellant's assertions regarding the VA's 
obligation to notify him of any pertinent changes regarding 
benefits.  In this regard, while the VA did not inform the 
appellant of the 1985 and 1988 General Counsel opinions and 
consequent changes in Manual 21-1 instructions, VA was not so 
obligated because there was no specific duty to do so.  See 
Gold v. Brown, 7 Vet. App. 315 (1995).  VA is not generally 
obligated to notify claimants of changes unless there is a 
specific provision in liberalizing law or VA issue to do so.  
The Board notes that everyone dealing with the Government is 
charged with knowledge of the Federal statutes and agency 
regulations.  Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991).  

In addition, everyone is bound by these regulations "... 
regardless of actual knowledge of which is in the 
[r]egulations or of the hardships resulting from innocent 
ignorance."  Id., quoting Fed. Crop Ins. Corp. v. Merrill, 
322 U.S. 380, 384-385 (1947).  The VA is under no obligation 
to individually notify every potential claimant of his or her 
possible entitlement to VA benefits.  Hill v. Derwinski, 2 
Vet. App. 451 (1991).

Following a review of the record, it is the judgment of the 
Board that an effective date prior to October 21, 1996 for 
the grant of service connection for retinitis pigmentosa is 
not warranted. 


ORDER

An effective date prior to October 21, 1996, for the award of 
service connection for retinitis pigmentosa is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

